Name: 2010/277/: Commission Decision of 12 May 2010 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2010) 3040) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: documentation;  trade;  animal product;  international law;  tariff policy;  organisation of transport;  agricultural policy;  executive power and public service
 Date Published: 2010-05-18

 18.5.2010 EN Official Journal of the European Union L 121/16 COMMISSION DECISION of 12 May 2010 amending Decision 2009/821/EC as regards the lists of border inspection posts and veterinary units in Traces (notified under document C(2010) 3040) (Text with EEA relevance) (2010/277/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 20(1) and (3) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular the last sentence of the second subparagraph of Article 6(4) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 6(2) thereof, Whereas: (1) Commission Decision 2009/821/EC of 28 September 2009 drawing up a list of approved border inspection posts, laying down certain rules on the inspections carried out by Commission veterinary experts and laying down the veterinary units in Traces (4) lays down a list of border inspection posts approved in accordance with Directives 91/496/EEC and 97/78/EC. That list is set out in Annex I to that Decision. (2) The Commission inspection service, the Food and Veterinary Office (FVO) carried out an inspection at the border inspection post at the port of Antwerp in Belgium. The results of the inspection were satisfactory. An additional inspection centre should therefore be added for that border inspection post in the list set out in Annex I to Decision 2009/821/EC. In addition, the categories of the existing inspection centres at this border inspection post should be amended. (3) The Commission inspection service, the Food and Veterinary Office (FVO) carried out an inspection at the border inspection post at the port of GdaÃ sk in Poland. The results of the inspection were satisfactory. An additional inspection centre should therefore be added for that border inspection post in the list set out in Annex I to Decision 2009/821/EC. (4) Following communications from Denmark and Poland, certain inspection centres at border inspection posts for those Member States should be deleted from the list of border inspection posts set out in Annex I to Decision 2009/821/EC. (5) Following communication from France, the border inspection post at Brest airport should be deleted from the list of border inspection posts set out in Annex I to Decision 2009/821/EC. In addition, certain categories at the border inspection posts at the airports at Lyon-Saint ExupÃ ©ry, Marseille aÃ ©roport and Nice should be modified in the list of border inspection posts set out in Annex I to Decision 2009/821/EC. (6) Following communication from Italy, certain categories at the border inspection posts at the airports at Milano-Linate, Milano-Malpensa, Palermo, Reggio Calabria and Rimini should be suspended in the list of border inspection posts set out in Annex I to Decision 2009/821/EC. In addition, certain categories at the border inspection post at the port at Napoli should be modified in the list of border inspection posts set out in Annex I to Decision 2009/821/EC. (7) Following communication from Latvia, the border inspection post at the port of Riga (Baltmarine Terminal) should be deleted from the list of border inspection posts set out in Annex I to Decision 2009/821/EC. In addition, the listing of the categories for the two inspection centres at the approved border inspection post at Riga port should be corrected in the list of border inspection posts set out in Annex I to Decision 2009/821/EC. (8) Following communication from Spain, the list of border inspection posts for that Member State should be amended to take account of the suspension of two of its border inspection posts, of lifting the suspension for certain categories of products of animal origin that can be checked at one of its border inspection posts and of limiting the approval categories for products of animal origin at another one of its border inspection posts already approved in accordance with Decision 2009/821/EC. (9) Following communication from the Netherlands, the name of one Inspection Centre at the port of Rotterdam should be amended in the list of border inspection posts set out in Annex I to Decision 2009/821/EC. (10) The list of central units, regional units and local units in Traces is laid down in Annex II to Decision 2009/821/EC. (11) Following communications from Denmark, Germany, Ireland, Italy, Latvia and Finland, certain changes to the central, regional and local units in Traces should be reflected in the Annex II to Decision 2009/821/EC for those Member States. (12) Decision 2009/821/EC should therefore be amended accordingly. (13) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 1. Annex I to Decision 2009/821/EC is amended in accordance with Annex I to this Decision. 2. Annex II to Decision 2009/821/EC is amended in accordance with Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 May 2010. For the Commission John DALLI Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. (2) OJ L 268, 24.9.1991, p. 56. (3) OJ L 24, 30.1.1998, p. 9. (4) OJ L 296, 12.11.2009, p. 1. ANNEX I Annex I is amended as follows: 1. In the part concerning Belgium, the entry for the port at Antwerp is replaced by the following: Antwerpen Anvers BE ANR 1 P GIP LO HC(2), NHC Kaai 650 HC(2) Afrulog HC(2), NHC 2. In the part concerning Denmark, the entry of the inspection centre Centre 1, SAS 1 (North) for the airport at KÃ ¸benhavn is deleted. 3. The part concerning Spain is amended as follows: (a) the entry for the airport at Almeria is replaced by the following: Almeria (*) ES LEI 4 A HC(2) (*), NHC(2) (*) O (*) (b) the entry for the airport at Asturias is replaced by the following: Asturias (*) ES AST 4 A HC(2) (*) (c) the entry for the airport at Palma de Mallorca is replaced by the following: Palma de Mallorca ES PMI 4 A HC(2), NHC(2) O (d) the entry for the airport at Vitoria is replaced by the following: Vitoria ES VIT 4 A Productos HC(2), NHC-NT(2), NHC-T(CH)(2) Animales U, E, O 4. The part concerning France is amended as follows: (a) the entry for the border inspection post at Brest airport is deleted; (b) the entry for the airport at Lyon-Saint ExupÃ ©ry is replaced by the following: Lyon-Saint ExupÃ ©ry FR LIO 4 A HC-T(1), HC-NT, NHC (c) the entry for the airport at Marseille is replaced by the following: Marseille AÃ ©roport FR MRS 4 A HC-T(1), HC-NT (d) the entry for the airport at Nice is replaced by the following: Nice FR NCE 4 A HC-T(CH) (1) (2) O (14) 5. The part concerning Italy is amended as follows: (a) the entry for the airport at Milano-Linate is replaced by the following: Milano-Linate IT LIN 4 A HC(2), NHC(2) O (*) (b) the entry for the airport at Milano-Malpensa is replaced by the following: Milano-Malpensa IT MXP 4 A Magazzini aeroportuali ALHA HC(2), NHC(2) SEA U, E Cargo City MLE HC, NHC (*) O (c) the entry for the port at Napoli is replaced by the following: Napoli IT NAP 1 P Molo Bausan HC, NHC-NT (d) the entry for the airport at Palermo is replaced by the following: Palermo (*) IT PMO 4 A HC-T (*) (e) the entry for the airport at Reggio Calabria is replaced by the following: Reggio Calabria (*) IT REG 4 A HC (*), NHC (*) (f) the entry for the airport at Rimini is replaced by the following: Rimini (*) IT RMI 4 A HC(2) (*), NHC(2) (*) 6. The part concerning Latvia is amended as follows: (a) the entry for the port at Riga is replaced by the following: Riga (Riga port) LV RIX 1a P HC(2), NHC(2) Kravu terminÃ ls HC-T(FR)(2), HC-NT(2) (b) the entry for the border inspection post at Riga (Baltmarine Terminal) port is deleted. 7. In the part concerning Netherlands, the entry for the port at Rotterdam is replaced by the following: Rotterdam NL RTM 1 P Eurofrigo Karimatastraat HC, NHC-T(FR), NHC-NT Eurofrigo, Abel Tasmanstraat HC Frigocare Rotterdam B.V. HC-T(FR)(2) Wibaco HC-T(FR)(2), HC-NT(2) 8. The part concerning Poland is amended as follows: (a) the entry for the port at GdaÃ sk is replaced by the following: GdaÃ sk PL GDN 1 P IC 1 HC(2), NHC IC 2 HC(2), NHC(2) (b) the entry for the port at Gdynia is replaced by the following: Gdynia PL GDY 1 P IC 1 HC, NHC U, E, O ANNEX II Annex II is amended as follows: 1. In the part concerning Denmark, the entries for the current three regional units NORD, SYD, ÃST and the local units are replaced by the following: DK00001 REGION VEST DK00800 HADERSLEV DK00900 ESBJERG DK01000 VEJLE DK01100 HERNING DK01200 Ã RHUS DK01300 VIBORG DK01400 AALBORG DK00002 REGION ÃST DK00100 RÃDOVRE DK00400 RINGSTED DK00700 ODENSE 2. In the part concerning Germany, the entry for NIEDERSACHSEN is amended as follows: (a) ZWECKVERBAND JADE-WESER is replaced by the following: DE14103 ZWECKVERBAND VETERINÃ RAMT JADEWESER (b) BRAKE, ZWECKVERBAND JADE-WESER is replaced by the following: DE46103 BRAKE, ZWECKVERBAND VETERINÃ RAMP JADEWESER (c) WITTMUND, ZWECKVERBAND JADE-WESER is replaced by the following: DE46903 WITTMUND, ZWECKVERBAND VETERINÃ RAMPT JADEWESER 3. In the part concerning Ireland, the following entries for the local units are deleted: IE00100 CARLOW IE00300 CLARE IE01000 KILKENNY IE01400 LONGFORD IE01500 LOUTH IE02100 TIPPERARY NORTH IE01200 SLIGO 4. In the part concerning Italy in the region of LOMBARDIA, the entry for the local unit MILANO 3 is replaced by the following: IT02903 MONZA e BRIANZA 5. The part concerning Latvia is amended as follows: (a) the entry for the local unit RIGA (BFT) is replaced by the following: LV00028 RIGA-MN (b) the entry for the following local unit is deleted: LV00030 BALTMARINE TERMINAL 6. The part concerning Finland is amended as follows: (a) the entry for the central unit is replaced by the following: FI00000 ELINTARVIKETURVALLISUUSVIRASTO EVIRA (b) the entries for the local units are replaced by the following: FI00100 ETELÃ -SUOMEN ALUEHALLINTOVIRASTO, HELSINKI FI00200 LOUNAIS-SUOMEN ALUEHALLINTOVIRASTO FI00300 AHVENANMAAN VALTIONVIRASTO FI00400 ETELÃ -SUOMEN ALUEHALLINTOVIRASTO, HÃ MEENLINNA FI00402 LÃ NSI- JA SISÃ -SUOMEN ALUEHALLINTOVIRASTO, TAMPERE FI00500 ETELÃ -SUOMEN ALUEHALLINTOVIRASTO, KOUVOLA FI00600 ITÃ -SUOMEN ALUEHALLINTOVIRASTO, MIKKELI FI00700 ITÃ -SUOMEN ALUEHALLINTOVIRASTO, JOENSUU FI00800 ITÃ -SUOMEN ALUEHALLINTOVIRASTO, KUOPIO FI00900 LÃ NSI- JA SISÃ -SUOMEN ALUEHALLINTOVIRASTO, JYVÃ SKYLÃ  FI01000 LÃ NSI- JA SISÃ -SUOMEN ALUEHALLINTOVIRASTO, VAASA FI01100 POHJOIS-SUOMEN ALUEHALLINTOVIRASTO FI01200 LAPIN ALUEHALLINTOVIRASTO